Citation Nr: 0804460	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-17 578	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to non-service-connected pension.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the 
veteran's claim of entitlement to non-service-connected 
pension and his claims of service connection for hepatitis C 
and peptic ulcer disease.

In May 2006, the Board denied all of the veteran's currently 
appealed claims.  The veteran timely appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Veterans Court).  In October 2007, the Veterans Court 
vacated the Board's decision and dismissed this appeal for 
lack of jurisdiction due to the veteran's death.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 18, 1973, to November 13, 1973.

2.  On October 3, 2007, the Board was notified that the 
appellant died in November 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


